DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 05/26/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner's Amendment
3.  	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Garrett Anderson on August 09, 2021.
The application has been amended as follows: 
Claim 1 has been amended as follows:
A method of visualizing a patient surgery, comprising: 
displaying a holographic depiction comprising a) a holographic patient surgical region depiction, said holographic patient surgical region depiction wherein the holographic depiction is malleable, such that an impact of a surgical procedure on patient actual state is reflected in the holographic depiction;
moving the holographic surgical object relative to the holographic patient surgical region in the holographic depiction; and 
adjusting the holographic patient surgical region to reflect an impact of a corresponding physical surgical object on a corresponding physical patient surgical region, without replacing the patient dataset.
Claim 19 has been amended as follows:
19. Cancelled.

REASONS FOR ALLOWANCE
4.  	Claims 1-18 and 20-26, renumber as 1-25 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: In claim 1, prior art by Oezbek et al. (US 2020/0085511 A1) teaches A method of visualizing a patient surgery, comprising: displaying a holographic depiction (“Referring to FIGS. 1A and 1B, the head-mounted display (HMD) 30 may be employed in addition to or as an alternative to one or more of the display(s) 22 to enhance visualization before, during, and/or after surgery.  ...  The HMD 30 may be a HoloLens.RTM. provided by Microsoft Corporation, which is referred to as a mixed or augmented reality HMD owing to its overlay of augmented reality visualizations or computer-generated images onto the real world. It should be appreciated that any reference to augmented reality encompasses mixed reality. Thus, in the configuration described herein, the HMD 30 provides a computational holographic display.” [0036-0037]) Oezbek also teaches a) a holographic patient surgical region depiction, said holographic patient surgical region depiction generated from a patient dataset, and b) a holographic surgical object, (“The augmented reality window 310 may be configured to display the patient data, such as a pre-operative image or scan. The augmented reality window 310 may also be configured to display an image of the planned surgical procedure, including identifying any critical items such as nerves, organs, or similar elements the user may want to be aware of when performing the medical procedure. … the augmented reality window 310 may also include text of information related to the distance the surgical instrument 50 is from the patient 60, the region of interest 62, the target object 130, 230, and/or the target trajectory axis 210.” [0051] “in the configuration described herein, the HMD 30 provides a computational holographic display.” [0037]) Oezbek further teaches surgical object relative to the patient surgical region in the holographic depiction. (“The augmented reality visualization of the instrument axis 240 displayed on the lens 36 of the head-mounted display 30 may indicate the position of the surgical instrument 50 relative to the patient 60, the region of interest 62, the target trajectory axis 210, and/or the target object 130, 230.” [0074] “The method of aligning the surgical instrument 50 may further comprise the step of displaying an augmented reality visualization of the target object 130, 230 to be placed or removed at a target point of the target trajectory axis 210.” [0084] “in the configuration described herein, the HMD 30 provides a computational holographic display.” [0037]) Oezbek teaches adjusting the holographic patient surgical region to reflect an impact of a corresponding physical surgical object on a corresponding physical patient surgical region, without replacing the patient dataset. (“The control buttons 320, 322, 324 may be configured to adjust the contrast, transparency, and/or color of the augmented reality visualization on the lens 36. The control buttons 320, 322, 324 may also be used to manipulate or enhance the information displayed on the lens 36. For example, the control buttons 320, 322, 324 may be configured to zoom in and/or zoom out on the patient data displayed in the augmented reality window 310. This may include zooming in on a pre-operative image or scan of the patient 60 to allow the user to better visualize the area proximate to the target object 130, 230. The control buttons 320, 322, 324 may further be configured to rotate or move an image of the patient data. This may include moving the position and/or location the augmented reality window 310 is displayed on the lens 36 to avoid blocking or interfering with the user's view of the augmented reality visualization on the patient 60.” [0052])
However, claims 1-18 and 21-26 are allowable because prior art fails to teach or suggest, either alone or in combination, in claim 1: “the holographic depiction is malleable, such that an impact of a surgical procedure on patient actual state is reflected in the holographic depiction;”
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 9:00am-5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kent Chang can be reach on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (886)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANANA) or (571)-272-1000.

/MICHELLE CHIN/
Primary Examiner, Art Unit 2619